GARWOOD, Circuit Judge,
concurring.
I concur in all the majority opinion. I append these remarks merely to address certain aspects of the “reasonable and necessary” requirement not expressly explored by the majority.
I construe “necessary” in this context as more nearly denoting “appropriate” than “absolutely indispensable.” See, e.g., McCulloch v. Maryland, 4 Wheat 316, 413-18, 4 L.Ed. 579, 603-04 (1819). Further, I would hold that, except in the most extraordinary circumstances or where actual bad faith is involved, it is, as a matter of law, reasonable and necessary for any party formally made a defendant in almost any lawsuit to at least initially retain counsel of its own selection, having primary loyalty to it, as opposed to relying exclusively on counsel to be retained by a co-defendant or potential indemnitor. Litigation has simply too many deadlines, “deemed” notices and waivers, potential surprises and unexpected developments to warrant any substantial second-guessing of the decision to hire separate counsel by one formally hailed into court as a party defendant.
Accordingly, where the bonding company itself has been formally made a party defendant in a suit on the bond, and the principal has expressly agreed to indemnify the bonding company for “all .. . attorneys’ fees ... in ... defending any action which may be brought in connection” with the bond or the equivalent, it would have to be a most unusual case before the bonding company’s good faith retention of its own separate counsel could legitimately be found so unnecessary and unreasonable as to justify denying the bonding company recovery for any of its counsel’s fees.
The substantial question in cases of this kind, it seems to me, is not the bonding company’s retention of its own separate counsel, but rather whether it was reasonable and necessary that everything done by *970such counsel have been performed by the bonding company’s separate counsel, as opposed to having been performed by the principal’s counsel for both the principal and the bonding company. In other words, the real issue is not whether the bonding company should have any services by separate counsel, but rather the nature and extent of services which it is reasonable and necessary that the bonding company call on its separate counsel for, in light of the fact that the principal’s counsel is available to carry “the laboring oar” for both.
In the Werneth case the stipulation went only to the reasonableness of the fee for the services rendered. There was no stipulation that it was reasonable and necessary for all of such services to be performed by the bonding company’s separate counsel. Accordingly, because this issue remained open, summary judgment was inappropriate. In the Jackson suit, the judgment non obstante veredicto was proper because the evidence established beyond legitimate dispute that all the separate counsel’s services, and related fees, were reasonable and necessary.